Citation Nr: 0408131	
Decision Date: 03/30/04    Archive Date: 04/02/04

DOCKET NO.  02-08 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for a left knee disorder.

2.  Entitlement to an effective date earlier than September 
30, 1992, for a grant of service connection for a left knee 
disorder.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a low 
back disorder.

4.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
right knee disorder.

5.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
residuals of a left great toe fracture.

6.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
deviated nasal septum.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from October 1965 to 
September 1967.

This matter is before the Board of Veterans' Appeals (Board) 
from rating decisions by the Department of Veterans Affairs 
(VA) Regional Office (RO) in New York, New York.  By a 
September 1999 rating decision, the RO established service 
connection for a left knee disorder, evaluated as 10 percent 
disabling effective September 30, 1992.  Thereafter, in a May 
2001 rating decision, the RO found that new and material 
evidence had not been received to reopen claims of service 
connection for a low back disorder, left great toe fracture, 
and deviated nasal septum.  By this same decision, the RO 
found that new and material evidence had been received 
regarding the right knee disorder, but denied the underlying 
service connection claim on the merits.  Despite the 
determination reached by the RO, the Board must find new and 
material evidence in order to establish its jurisdiction to 
review the merits of a previously denied claim.  See Barnett 
v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. 
Principi, 265 F. 3d 1366 (Fed. Cir. 2001); see also 
VAOPGCPREC 05-92.

As an additional matter, the Board notes that by an August 
2001 statement, the veteran's representative asserted that he 
wanted to initiate claims of service connection for a liver 
condition, a kidney condition, and Type II diabetes as a 
result of exposure to Agent Orange.  The records assembled 
for the Board's review does not indicate that the RO has 
adjudicated these claims.  Therefore, they are referred to 
the RO for appropriate action.


REMAND

The Board notes at the outset that there has been a 
significant change in the law during the pendency of this 
matter.  The Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), codified at 38 
U.S.C.A. 
§ 5100 et seq. (see also 38 C.F.R. § 3.159) which became law 
on November 9, 2000, redefined the obligations of VA with 
respect to the duty to assist and included an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This law 
also eliminated the concept of a well-grounded claim and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. 
App. 174 (2000) (per curiam order), which had held that VA 
could not assist in the development of a claim that was not 
well grounded.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. 
§ 3.159(b).  Information means non-evidentiary facts, such as 
the claimant's address and Social Security number or the name 
and address of a medical care provider who may have evidence 
pertinent to the claim.  See 66 Fed. Reg. 45,620, 45,630 
(August 29, 2001); 38 C.F.R. § 3.159(a)(5).  Second, VA has a 
duty to assist the appellant in obtaining evidence necessary 
to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159(c).  

In Quartuccio v. Principi, 16 Vet. App. 183 (2002), the Court 
emphasized that adequate notice requires a claimant to be 
informed of what he or she must show to prevail in a claim, 
what information and evidence he or she is responsible for, 
and what evidence VA must secure.  

Here, the Board notes that the RO cited to the relevant VCAA 
regulatory provisions of 38 C.F.R. § 3.159 in the May 2002 
Statement of the Case (SOC) regarding his claim for a higher 
initial rating for his left knee.  Nevertheless, a thorough 
review of the record does not show any document which 
satisfies VA's duty to notify under the VCAA with respect to 
this issue, particularly in light of the Court's holding in 
Quartuccio, supra.  Consequently, the Board concludes that a 
remand is required in order for the RO to take corrective 
action with respect to this matter.

The Board further notes that the most recent examination of 
the veteran's left knee was in April 2002.  However, even 
though the May 2002 SOC referred to "recently received 
private and VA treatment records" it did not identify this 
examination report or its findings.  As such, it does not 
appear that the RO considered the results of the most recent 
examination when it adjudicated the case below.  Therefore, a 
remand is also required for the RO to issue a Supplemental 
Statement of the Case (SSOC) which does consider this 
additional evidence.  See 38 C.F.R. § 19.31.

With respect to the earlier effective date, the Board notes 
that the May 2000 statement which was accepted as the 
veteran's Notice of Disagreement indicated his disagreement 
with both the assigned rating and the effective date.  
However, the May 2002 SOC only addressed the claim for a 
higher initial rating.  Similarly, the documents assembled 
for the Board's review does not show that an SOC has been 
promulgated regarding the low back, right knee, left great 
toe fracture, and deviated nasal septum claims.  The veteran 
was informed of the May 2001 rating decision which addressed 
these claims by correspondence dated May 24, 2001.  
Thereafter, a Notice of Disagreement was submitted on his 
behalf by his accredited representative on May 8, 2002, 
within the required one-year period.  38 C.F.R. § 20.302.  
Pursuant to the Court's holding in Manlicon v. West, 12 Vet. 
App. 238 (1999), a remand is required for the RO to issue an 
SOC on these claims.  See also 38 C.F.R. §§ 19.26, 19.29.  

The RO should also undertake any additional development it 
deems necessary to ensure compliance with the requirements of 
the VCAA, to include its notification requirements.  

For the reasons stated above, this case is REMANDED for the 
following:

1.  The RO must assure compliance with 
the requirements of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106- 
475, 114 Stat. 2096 (2000), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002) and its 
implementing regulations.  The RO's 
attention is directed to Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) 
pertaining to the amended version of 38 
U.S.C.A. 
§ 5103(a), which requires that the 
Secretary identify for the veteran which 
evidence the VA will obtain and which 
evidence the veteran is expected to 
present. 

2.  The originating agency should issue 
an SOC to the veteran and his 
representative addressing the issues of 
entitlement to an effective date earlier 
than September 30, 1992, for a grant of 
service connection for his left knee 
disorder; and whether new and material 
evidence has been received to reopen the 
claims of service connection for a low 
back disorder, right knee disorder, left 
great toe fracture, and deviated nasal 
septum.  The SOC should include a summary 
of the evidence considered as well as all 
relevant law and regulations.  Further, 
the veteran should be advised of the need 
to file a Substantive Appeal to perfect 
an appeal with respect to this issue.  
Both he and his representative should be 
given the appropriate period of time in 
which to respond.

3.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the veteran's claim 
of entitlement to an initial rating in 
excess of 10 percent for his left knee 
disorder, taking into consideration any 
additional evidence added to the record, 
particularly the April 2002 VA joints 
examination.  If the benefits requested 
on appeal are not granted to the 
veteran's satisfaction, the veteran and 
his representative should be furnished an 
SSOC on this issue, and be provided an 
opportunity to respond.  

The case should then be returned to the Board for further 
appellate consideration, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


